                Case 2:21-cv-00582-TLN-CKD Document 51 Filed 07/27/21 Page 1 of 5



                                            United States District Court
                                            Eastern District of California




Henry’s Bullfrog Bees, et al.
                                                              Case Number: 2:21-CV-00582-TLN-CKD
 Plaintiff(s)

 V.
                                                              APPLICATION FOR PRO HAC VICE
Sunland Trading, Inc. et al.                                  AND PROPOSED ORDER

 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
Patrick M. McCarthy                                      hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
NSF International

On         12/02/1993              (date), I was admitted to practice and presently in good standing in the
           Michigan Supreme Court                        (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have / OI have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




Date:       07/21/2021                             Signature of Applicant: /s/ Patrick M. McCarthy



        U.S. District Court – Pro Hac Vice Application                                                   Page 1
        Revised July 6, 2021
                Case 2:21-cv-00582-TLN-CKD Document 51 Filed 07/27/21 Page 2 of 5

Pro Hac Vice Attorney

Applicant's Name:                 Patrick M. McCarthy
Law Firm Name:                    Howard & Howard Attorneys PLLC
Address:                          450 West Fourth Street


City:                             Royal Oak                      State:       MI    Zip:   48067-2557
Phone Number w/Area Code:          (248) 723-0332
City and State of Residence: South Lyon, Michigan
Primary E-mail Address:            PMcCarthy@HowardandHoward.com
Secondary E-mail Address:          CHodge@HowardandHoward.com


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:             Jon R. Steiger
Law Firm Name:                    Howard & Howard Attorneys PLLC
Address:                          9595 Wilshire Boulevard, Suite 900


City:                             Beverly Hills                  State:      CA    Zip:      90212
Phone Number w/Area Code:          (424) 303-7700                         Bar #    229814



                                                         ORDER
The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.




               Dated:   July 21, 2021
                                                            JUDGE, U.S. DISTRICT COURT



        U.S. District Court – Pro Hac Vice Application                                           Page 2
        Revised July 6, 2021
Case 2:21-cv-00582-TLN-CKD Document 51 Filed 07/27/21 Page 3 of 5
Case 2:21-cv-00582-TLN-CKD Document 51 Filed 07/27/21 Page 4 of 5
Case 2:21-cv-00582-TLN-CKD Document 51 Filed 07/27/21 Page 5 of 5
